Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-18, 26 and 27 (filed on 11/06/2020) are under review. Claims 19-25 and 28-31 are canceled.

Priority
	This application is a 371 of PCT/US19/29427 (filed on 04/26/2019) which claims the benefit of provisional application 62/668,334 (filed on 05/08/2018).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Drawings
The drawings are objected to because the legend of Fig. 12 is pixelated, making it difficult to differentiate between the labels and not suitable for publication purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of terms, e.g., “ThermoFisher” on page 36, which are trade names or marks used in commerce have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency #2 - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.
Specific deficiency #3 – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency #4 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Interpretation
	Claim 14 relates to a method for making a droplet comprising a cell nucleus and microbead. The method further comprising steps i) obtaining a mammalian cell; ii) freeze-thawing the mammalian cell; iii)  contacting the cell with β-mercaptoethanol and heparin; iv) contacting the cell with heparinase…, where steps (i)-(iv) produce accessible genomic DNA; and v) combining within a droplet the mammalian cell nucleus and a microbead. Because the method relates to making a droplet comprising a mammalian cell nucleus and a microbead, steps (ii)-(iv) can occur either prior to or after step (v). Therefore, steps (ii)-(iv) of the instant claim will be interpreted as occurring either prior to or after step (v).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11, 12, 14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12, the claims recite “the mammalian cell is a…”. (Emphasis added) However, claim 1 recites “a mammalian cell nucleus”. It is unclear if the claim requires a mammalian cell or a mammalian cell nucleus. Note, claim 4 is rendered unclear for the same reason due to its dependency to claim 2.
Regarding claim 11, the claim recites “the droplet is subjected to a slow-ramping amplification process to perform said amplification of genomic DNA”. It is unclear if the claim provides any structural limitations to the product of the droplet (claim 1) or implies the droplet further comprises reagents for performing amplification (i.e., dNTPs, polymerase, primers, buffer, etc.).
Regarding claim 27, the claim further limits the kit of claim 26. However, because of the “and/or” language on page 8 line 5, it is unclear whether the recitation only applies to the “wherein…” clauses and the kit requires both “further comprising…” limitations or the kit can require only one limitation among both the “further comprising…” and “wherein…” limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hindson (US 20150005199 A1).
	Regarding claim 1, Hindson teaches a droplet comprising a sample and a bead attached with oligonucleotides. See Fig. 1B and paragraph [0099].
	Hindson teaches the sample can be a mammalian cell. See paragraph [0253]. Note, a droplet comprising a mammalian cell is a droplet comprising a mammalian cell nucleus.
	Hindson teaches oligonucleotides attached to a bead comprise barcode sequences and capture sequences where each droplet comprises oligonucleotides with identical barcode sequences. See Fig. 1B and paragraph [0099]. Note, the teaching encompasses a droplet containing a bead with oligonucleotides comprising identical barcode sequences, i.e., each bead is associated with a single barcode sequence.
	Hindson teaches lysis agents can be introduced into the droplet to release target nucleic acids from the cell as encompassing making genomic DNA accessible for capture on the beads. See paragraph [0246] and [0454].
	Regarding claim 2, Hindson teaches the sample is semen (paragraph [0254]), which is a source of sperm cells.
	Regarding claim 5, Hindson teaches a bead comprising at least 100 oligonucleotides. See paragraph [0127]. As previously discussed, oligonucleotides attached to the bead comprise the same barcode sequence, therefore, the teachings encompass a bead comprising at least 100 oligonucleotides with capture sequences and the same barcode sequence.
	Note, Hindson teaches the oligonucleotide can be linked to the bead via a photocleavable linker. See paragraph [0017].
	Regarding claim 6, Hindson teaches using water-in-oil emulsions to create the droplets as encompassing oil-encapsulation. See Fig. 1B and paragraph [0099].
	Regarding claim 7, Hindson teaches generating droplets as encompassing generating a plurality of droplets. See Fig. 1B and paragraph [0099].
	Regarding claim 8, Hindson teaches the limitations of claims 1 and 7 as discussed above. See previously cited text.
	Hindson teaches on average less than one bead is present in each droplet. See paragraphs [0260] and [0261].
	Therefore, Hindson teaches on average a droplet comprising a mammalian cell nucleus and a bead comprising oligonucleotides with capture sequences and identical barcode sequences where the genomic DNA from the nucleus is made accessible to the bead for capture.
	Regarding claim 9, Hindson teaches a bead comprising at least 100 oligonucleotides. See paragraph [0127]. As previously discussed, Hindson teaches generating a plurality of droplets. Therefore, Hindson teaches a plurality of droplets where each bead within a droplet comprises at least 100 oligonucleotides with identical barcode sequences. 
	Hindson teaches on average less than one bead is present in each droplet. See paragraph [0261]. Note, where a single bead is present in a droplet, the identical barcode sequence associated with the bead is unique to the droplet.
	Regarding claim 10, Hindson teaches each oligonucleotide attached to the bead comprises a common barcode sequence and a capture sequence where the capture sequence is a random N-mer sequence. See Fig. 1B and paragraph [0099].
	Regarding claim 11, in view of MPEP 2114.02, the limitation of the instant claim is interpreted as intended use and because Hindson teaches the droplet of claim 1 as discussed above, the recitation of claim 11 does not differentiate over Hindson. Alternatively, it is noted, Hindson teaches using various amplification techniques including PCR, RT-PCR, MDA, LCR, etc., where the droplet comprises reagents capable of performing amplification. See paragraphs [0271] and [0293].
	Regarding claim 12, Hindson teaches the sample comprises human cells. See paragraph [0253].
	Regarding claim 13, Hindson teaches the bead comprises a diameter of 10 µm. See paragraph [0129].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hindson (US 20150005199 A1) in view of Samocha-Bone et al. (In-vitro human spermatozoa nuclear decondensation assessed by flow cytometry, 1998, Mol. Human. Rep., 4(2), 133-7).
	Regarding claim 3, Hindson teaches a droplet comprising a sample and a bead attached with oligonucleotides. See Fig. 1B and paragraph [0099].
	Hindson teaches the sample can be a mammalian cell. See paragraph [0253]. Note, a droplet comprising a mammalian cell is a droplet comprising a mammalian cell nucleus. Additionally, Hindson teaches the sample is semen (paragraph [0254]), which is a source of sperm cells.
	Hindson teaches oligonucleotides attached to a bead comprise barcode sequences and capture sequences where each droplet comprises oligonucleotides with identical barcode sequences. See Fig. 1B and paragraph [0099]. Note, the teaching encompasses a droplet containing a bead with oligonucleotides comprising identical barcode sequences, i.e., each bead is associated with a single barcode sequence.
	Hindson teaches lysis agents can be included in the droplet to release target nucleic acids from the cell as encompassing making genomic DNA (gDNA) accessible for capture on the beads. See paragraph [0246] and [0454].
	Hindson falls silent to teach freeze-thawing the cell to allow for accessible gDNA.
	Samocha-Bone teaches rapidly freeze-thawing cells to provide accessible gDNA. See Materials and Methods – Procedure for sperm decondensation. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the teachings of Hindson with the teachings of Samocha-Bone to rapidly freeze-thawing sperm cells prior to introducing them into a droplet, making gDNA accessible to the bead once introduced into the droplet. One would be motivated to perform the suggested modification to tailor making gDNA accessible in sperm samples. The suggested modification possesses a reasonable expectancy of success as Hindson demonstrates an interest in analyzing samples sourced from semen.

Claims 4, 14-18, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson (US 20150005199 A1) in view of Samocha-Bone et al. (In-vitro human spermatozoa nuclear decondensation assessed by flow cytometry, 1998, Mol. Human. Rep., 4(2), 133-7) and Yokato et al. (Effects of Heparin on Polymerase Chain Reaction for Blood White Cells, 1999, J. Clin. Lab. Anal., 13, 133-40).
	Regarding claim 4, Hindson teaches a droplet comprising a sample and a bead attached with oligonucleotides. See Fig. 1B and paragraph [0099].
	Hindson teaches the sample can be a mammalian cell. See paragraph [0253]. Note, a droplet comprising a mammalian cell is a droplet comprising a mammalian cell nucleus.
	Hindson teaches oligonucleotides attached to a bead comprise barcode sequences and capture sequences where each droplet comprises oligonucleotides with identical barcode sequences. See Fig. 1B and paragraph [0099]. Note, the teaching encompasses a droplet containing a bead with oligonucleotides comprising identical barcode sequences, i.e., each bead is associated with a single barcode sequence.
	Hindson teaches lysis agents can be included in the droplet to release target nucleic acids from the cell as encompassing making genomic DNA (gDNA) accessible for capture on the beads. See paragraph [0246] and [0454].
	Hindson teaches the cells can be obtained from bodily fluids including semen. See paragraph [0254]. Cells sourced from semen encompass sperm cells.
	Hindson falls silent to teach the conditions of instant claim 4 that produce accessible gDNA.
	Samocha-Bone teaches making gDNA accessible via diluting sperm cells in a medium comprising heparin, β-mercaptoethanol and salt buffer followed by incubation at 28 or 37 degrees Celsius. See Materials and Methods – Procedure for sperm decondensation. 
	Yokato teaches heparin present in a DNA amplification reaction inhibits extension. See page 137 – Effects of Direct Addition of Heparin in the PCR mixture.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the teachings of Hindson with (1) the teachings of Samocha-Bone to make the gDNA accessible using the conditions discussed above and (2) the teachings of Yokato to include heparinase to inactivate heparin. One would be motivated to perform the modification to (1) tailor making gDNA accessible in sperm samples via nuclear decondensation and (2) maximize the amplification yield of gDNA. The suggested modification possesses a reasonable expectancy of success as Hindson demonstrates an interest in (1) analyzing samples sourced from semen and (2) droplet-based amplification. See Fig. 1B and paragraphs [0099] and [0254].

	Regarding claim 14, Hindson teaches a method of analyzing genomic DNA (gDNA) within droplets. Hindson teaches the source of the gDNA can be derived from mammalian cells, which comprise nuclei. See Fig. 1B and paragraphs [0099] and [0253].
	Hindson teaches a droplet comprises a mammalian cell and a bead with attached oligonucleotides. See Fig. 1B and paragraph [0099]. Note, because Hindson teaches a droplet with the cell and bead, the teaching encompasses a combining step of making a droplet comprising the two components.
	Hindson falls silent to teach freeze-thawing the mammalian cell and contacting the mammalian cell with β-mercaptoethanol and heparin in an aqueous salt buffer followed by applying heat.
Hindson falls silent to further teach contacting the mammalian cell with heparinase to inactivate heparin.
Samocha-Bone teaches a method of making gDNA accessible in mammalian cells, the method comprising breaking cellular membranes by rapidly freeze-thawing cells and subsequently diluting the broken cells in a medium comprising heparin, β-mercaptoethanol and salt buffer followed by incubation at 28 or 37 degrees Celsius. See Materials and Methods – Procedure for sperm decondensation.
Yokato teaches heparin present in a DNA amplification reaction inhibits extension. See page 137 – Effects of Direct Addition of Heparin in the PCR mixture.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Hindson with (1) the teachings of Samocha-Bone to make the gDNA accessible using the conditions discussed above and (2) the teachings of Yokato to include heparinase to inactivate heparin. One would be motivated to perform the modification to (1) make gDNA accessible in samples via nuclear decondensation and (2) maximize the amplification yield of gDNA. The suggested modification possesses a reasonable expectancy of success as Hindson demonstrates an interest in (1) analyzing various mammalian sourced samples and (2) droplet-based analysis. See Fig. 1B and paragraphs [0099] and [0254].
Regarding claim 15, Hindson teaches the sample is semen (paragraph [0254]), which is a source of sperm cells.
Regarding claim 16, Hindson teaches oligonucleotides attached to a bead comprise barcode sequences and capture sequences where each droplet comprises oligonucleotides with identical barcode sequences and random N-mer capture sequences. See Fig. 1B and paragraph [0099]. Note, the teaching encompasses a droplet containing a bead with oligonucleotides comprising identical barcode sequences, i.e., each bead is associated with a single barcode sequence.
Note, Hindson teaches the oligonucleotide can be linked to the bead via a photocleavable linker. See paragraph [0017].
Regarding claim 17, Hindson teaches on average a droplet comprises one bead and one sample. See paragraphs [0260] and [0261].
Regarding claim 18, Hindson teaches a droplet further comprises amplification reagents where the droplet can be exposed to amplification. See Fig. 1B and paragraphs [0099] and [0271].

Regarding claim 26, Hindson teaches a kit comprising tagged beads (i.e., beads attached with oligonucleotides comprising capture sequences and barcodes), and instructions. See paragraphs [0406] and [0407]. Note, tagged beads encompass a plurality of tagged beads.
Hindson teaches oligonucleotides attached to a bead comprise identical barcode sequences, i.e., each bead comprises a common barcode. See Fig. 1B and paragraph [0099].
Hindson falls silent to the kit comprising β-mercaptoethanol, heparin and heparinase.
Samocha-Bone teaches a using heparin and β-mercaptoethanol in a solution to make gDNA accessible from cells. See Materials and Methods – Procedure for sperm decondensation.
Yokato teaches using heparin present in a DNA amplification reaction inhibits extension. See page 137 – Effects of Direct Addition of Heparin in the PCR mixture.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the kit of Hindson with (1) the teachings of Samocha-Bone to include β-mercaptoethanol and heparin and (2) the teachings of Yokato to include heparinase. One would be motivated to perform the modification to create a kit with all the necessary components to carry out an experiment of making gDNA accessible and its analysis. The suggested modification possesses a reasonable expectancy of success as Hindson demonstrates an interest in a kit used for analyzing nucleic acid samples. See paragraphs [0406] and [0407].
Regarding claim 27, Hindson teaches the kit comprising amplification reagents. See paragraphs [0406] and [0407].
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.J.O./Junior Patent Examiner, Art Unit 1635			/JOSEPH G. DAUNER/                                                                                                     Primary Examiner, Art Unit 1634